IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
                IN AND FOR NEW CASTLE COUNTY


STATE OF DELAWARE                                   )
                                                    )
                                                    )
               v.                                   )     Cr. A. No. 1312016423
                                                    )
ROBERT SWIFT,                                       )
                                                    )
               Defendant.                           )


                                      Submitted: June 30, 2014
                                     Decided: November 5, 2014


Chris Marques, Esquire                                    Louis B. Ferrara, Esquire
Deputy Attorney General                                   Ferrara & Haley
820 N. French Street, 7th Floor                           1716 Wawaset Street
Wilmington, DE 19801                                      Wilmington, DE 19806
Attorney for the State of Delaware                        Attorney for Defendant


                ORDER ON DEFENDANT’S MOTION REGARDING
                DISCOVERY OF POLICE OFFICER’S FIELD NOTES


       COMES NOW this 5th day of November 2014, the Court finds as follows:

           1) On December 27, 2013, Defendant Robert Swift (“Defendant”) was arrested

and charged with Driving Under the Influence of Alcohol, in violation of 21 Del. C. § 4177.

           2) On May 20, 2014, the Court held a suppression hearing that continued and

concluded on May 22, 2014. The Court found that Cpl. Pixley, the arresting officer, had

probable cause to arrest Defendant. Following the Court’s decision on the Motion to

Suppress, Defendant moved to exclude evidence of the field sobriety tests for the State’s

failure to produce Cpl. Pixley’s field notes, which included a description of Defendant’s
performance on the field tests. Defendant made its motion at the end of the hearing

because it learned of the field notes for the first time during Cpl. Pixley’s cross examination.

The Court reserved its decision regarding Cpl. Pixley’s field notes, and indicated that it

would hear Defendant’s argument regarding the field notes, but that it would not invalidate

the decision finding probable cause.

           3) Cpl. Pixley’s relevant testimony is as follows: in the matter at hand, Cpl. Pixley

took field notes, which described the events that occurred on the night Defendant was

arrested, including Defendant’s performance on the field sobriety tests. When Cpl. Pixley

conducts field sobriety tests, he writes the results of the tests down in his notebook,

transposes them into his report, and destroys them. Usually, Cpl. Pixley keeps his field notes

for about a year. He acknowledged that it was possible that he still had his field notes for

the current matter, however he was “not one hundred percent” as to whether his notes still

existed. Cpl. Pixley did not know that Defendant asked the State to produce any notes that

Cpl. Pixley recorded. Cpl. Pixley did not search any of his records to see whether his field

notes existed.

           4) Defendant submitted memorandum on the Motion, and argued that the State

failed to comply with its duty to provide discovery by failing to produce Cpl. Pixley’s field

notes. Defendant argues that the State failed to offer any explanation as to why it did not

seek or produce Cpl. Pixley’s field notes.         Defendant acknowledges that the prejudice

suffered by Defendant by not having the field notes is unknown, however Defendant argues

that until the State produces these field notes, Defendant is presumed to be prejudiced.

Defendant requests a dismissal of Defendant’s charges due to the State’s pattern of having a


                                               2
“cavalier attitude with regard to the production of requested items invariable causes

difficulties in trying, specifically driving under the influence, cases.”1

                 5) The State submitted memorandum on the Motion, and argued that the State

did not make a discovery violation because Cpl. Pixley’s field notes were transposed into his

report, which the State provided to Defendant. The State claimed that upon its inquisition

as to the existence of Cpl. Pixley’s notes, “Cpl. Pixley revealed that the notes were

destroyed.”2 The State argued, that based on his testimony that Cpl. Pixley retains or

transposes and then destroys the notes, the field notes in question were ultimately

transposed into the report and subsequently destroyed.                                        The State maintains that

Defendant’s speculative argument on prejudice he has suffered fails to establish actual

prejudice. Therefore, the State argues that there is no discovery violation and no prejudice

suffered by Defendant.

                 6) Under Johnson v. State, a criminal defendant is entitled to discovery of a police

officer’s notes pursuant to Superior Court Criminal Rule 16(a).3 When the State does not

withhold the officer’s notes, and the notes are contained in the officer’s report, there is no

Rule 16 violation.4 However, when the State learns about an officer’s notes during his

testimony in court, the State has a duty to inquire about these notes.5



1   Defendant’s Memorandum at p. 2.
2   The State’s Memorandum at p. 2.

3   550 A.2d 903 (1988).
4   Owens v. State, 2001 WL 789647, at *2 (Del. Super. Jan. 23, 2001).

5   See Johnson, 550 A.2d at 909; see also Oliver v. State, 60 A.3d 1093, 1097 (Del. 2013).


                                                                  3
               7) I agree on its face that the State did not commit a discovery violation under

Rule 16(a). When Defendant filed a discovery request on January 10, 2014 that included a

specific request for Cpl. Pixley’s field notes, the State responded by maintaining that the field

notes were not discoverable; however, the State provided all known written reports and

information regarding Defendant’s appearance, including his performance on any field tests.

The first time that both Defendant and the State learned of Cpl. Pixley’s field notes was

during his cross examination at the suppression hearing. Cpl. Pixley testified that when he

conducts field sobriety tests, he writes the results of the tests down in his notebook,

transposes them into his report, and destroys them. Although Cpl. Pixley testified that he

usually keeps his field notes for about a year, he was “not one hundred percent” as to

whether his field notes regarding the current matter still existed. After learning of these field

notes, the State inquired as to the existence of these notes, and Cpl. Pixley revealed that the

notes were destroyed. Therefore, based on Cpl. Pixley’s testimony coupled with the fact that

his notes were no longer in existence, the Court finds that Cpl. Pixley transposed his notes

into his report.

               8) I am unable to conclude that Defendant has been prejudiced by the State’s

failure to produce Cpl. Pixley’s field notes. Defendant acknowledges that he does not know

what these field notes contain, and admittedly, does not know whether the substance of the

notes is prejudicial. Defendant also argues that “[t]here could be Brady material and certainly

Jencks material contained in the notes.”6        This argument however, fails because it is

speculative at best, and fails to establish actual prejudice that Defendant suffered.7


6   Defendant’s Memorandum at p. 2.

                                                 4
               9) Further, if Defendant sought to object to the State’s discovery responses,

specifically its assertion that Cpl. Pixley’s field notes were not discoverable, Defendant had

sufficed notice at case review.8 On March 14, 2014, during Defendant’s DUI Case Review,

there were two discoverable items noted as outstanding: the MVR, and the PBT calibration

logs. Defendant did not make an additional request for the arresting officer’s field notes at

this time, nor did he request the Court to compel the State to produce the field notes.

Defendant cannot then make an argument that the State failed to produce the field notes

during a suppression hearing, which was held just a week before the original trial date.9

However, if the Defendant makes a request for field notes and such notes have not been

destroyed, then such notes shall be produced.

               10) Therefore, my finding that Cpl. Pixley had probable cause to arrest Defendant

stands. The State did not commit a Rule 16(a) discovery violation, nor has Defendant

established prejudice with regard to not having the field notes.

               11) The Clerk shall schedule this matter for trial.




7   State v. Burgos, 2014 WL 1275184 at *3 (March 31, 2014).
8
    State v. Wood, 2006 WL 545451, at *2 (Feb. 28, 2006); see Clawson v. State, 867 A.2d 187 (Del. 2005).
9
    Id.

                                                          5
                         IT IS SO ORDERED


                         _________________________________
                         The Honorable Alex J. Smalls
                         Chief Judge

Swift-ORD Nov 2014




                     6